         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT

 PETER DERNIER, NICOLE DERNIER,   )
                                  )
       Plaintiffs,                )
                                  )
       v.                         )                             Case No. 2:20-cv-56
                                  )
 MORTGAGE NETWORK, INC., IRYNA    )
 GROSHEV, DOUGLAS N. SMITH,       )
 ROBERT A. MCINNES, K&L GATES,    )
 LLP, TIMOTHY R. DEMARCO, JEFFREY )
 S. PATTERSON,                    )
                                  )
       Defendants.

                                   OPINION AND ORDER
                                       (Docs. 4, 7, 30)
       Plaintiffs Peter and Nicole Dernier filed this action in Vermont state court alleging

common law fraud. Defendants Mortgage Network, Inc. (“MNI”), Douglas N. Smith, Robert A.

McInnes, and Iryna Groshev (the “MNI Defendants”) subsequently removed the case to this

Court. Plaintiffs now move to remand, arguing Defendants’ removal was untimely. The MNI

Defendants have moved to dismiss the Complaint under Rule 12 of the Federal Rules of Civil

Procedure, and for sanctions under Rule 11. For the reasons set forth below, Plaintiffs’ motion

to remand (Doc. 4) is DENIED, the MNI Defendants’ motion to dismiss (Doc. 7) is GRANTED

in part and DENIED in part as moot, and the MNI Defendants’ motion for sanctions (Doc. 30) is

DENIED.



                                    Procedural Background

       This is not Plaintiffs’ first case alleging fraud against the MNI Defendants. In a prior

case, Dernier v. U.S. Bank National Association, 2:16-cv-230 (D. Vt. Aug. 22, 2016), Plaintiffs
          Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 2 of 15




alleged fraud and conspiracy to commit fraud against U.S. Bank, MNI, and Defendant McInnes,

claiming irregularities in the transfer of a promissory note and mortgage on their property.

Plaintiffs asked the Court to quiet title and discharge the mortgage. McInnes and MNI moved to

dismiss, arguing that Plaintiffs had failed to state a conspiracy claim, and that their fraud claim

failed to allege the required elements of reliance and damages. On June 8, 2017, the Court

granted the motions to dismiss without prejudice to future requests for leave to amend.

         On May 8, 2018, the Court dismissed Plaintiffs’ Third Amended Complaint with

prejudice. The Court noted it was “unpersuaded by [the Derniers’] attempt to argue that no

entity owns the note and that their mortgage should therefore be completely discharged. [The

Derniers] clearly took out a mortgage to purchase their house.” Id., Opinion & Order at 10 (D.

Vt. May 8, 2018). The Court further noted that, of the two possible owners of the note, one

waived any claim to ownership: “There is no other entity besides [U.S. Bank] asserting that it

owns the note.” Id. at 10-11.

         The Court subsequently denied two motions seeking relief from the May 8, 2018 Opinion

and Order. In their first motion for relief, filed March 13, 2020, the Derniers claimed to have

new evidence supporting their claims. The new evidence allegedly confirmed that the

promissory note was delivered by MNI to Select Portfolio Service, Inc. (“SPS”) in November

2005, thereby rendering a 2016 ratification by MNI invalid. The Court denied the motion, noting

it had already considered and rejected Plaintiffs’ arguments that the 2016 ratification was invalid

and that a prior endorsement stamp had been forged. Id., Opinion & Order at 5-6 (D. Vt. July 9,

2020).

         In their second motion for relief, filed July 17, 2020, the Derniers asserted that counsel

for U.S. Bank committed a fraud upon the Court pertaining to the validity of the ratification. In




                                                   2
         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 3 of 15




denying the motion, the Court noted that the “Derniers have asserted fraudulent ratification

arguments in prior filings.” Id., Opinion & Order at 3 (D. Vt. Oct. 16, 2020). The Court

concluded that “the Derniers are presenting arguments that the Court has previously rejected.

Framing those issues as products of attorney misconduct does not heighten the merits of their

claims.” Id. at 4.

                                 Allegations of the Complaint

       Plaintiffs’ Complaint summarizes their claim as follows:

       This matter is being filed by the Plaintiffs seeking damages for common law
       fraud, attorney’s fees and costs. Defendants in this matter have intentionally
       misrepresented material facts, effecting the essence of Plaintiff’s promissory note
       [] that were false when made by Defendants and known to be false by Defendants
       when made–in the matter of Dernier v. US Bank, NA (2:16-cv-00230-WKS).
(Doc. 16 at 2, ¶ 12.) Specifically, Plaintiffs allege that Wells Fargo Bank National Association

“initiated foreclosure” against them in November 2009. (Id. at 3, ¶ 13.) In 2014, Plaintiffs

received from former MNI employee Chad Goodwin a sworn affidavit attesting that the

indorsement stamp and signature on the Note were forgeries. In June 2016, Defendant K&L

Gates “submitted to Plaintiffs . . . a Ratification and Consent (R&C) signed by McInnes,

president of MNI, in an attempt to rebut the Goodwin Affidavit with the intent that Plaintiffs

would rely on the R&C as a lawful ratification of the forged Goodwin indorsements.” (Id. ¶ 15.)

       Plaintiffs further allege: “[Defendant] McInnes is barred from lawfully ratifying the

forged Goodwin indorsements because an authorized intermediate sale of the Note by MNI to

Credit Suisse First Boston Mortgager Securities Corp. had occurred on or around November 4,

2005.” (Id. at 7, ¶ 20.) Plaintiffs assert that, in November or December 2005, MNI sent the Note

to SPS with no forged Goodwin indorsements and, in May 2006, Wells Fargo Bank received the

Note from SPS with no forged Goodwin indorsements. Thus, they infer: “The Goodwin

indorsements were forged on the Note while in the exclusive care, custody and control of WFB


                                                3
          Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 4 of 15




[Wells Fargo Bank] sometime between May 1, 2006 when WFB took over servicing of the Note

and November 6, 2009 when WFB initiated foreclosure against Plaintiffs.” (Id. at 8, ¶ 24.)

“Accordingly,” Plaintiffs conclude, “the forged Goodwin indorsements were produced by

employees or agents of WFB and cannot lawfully be ratified by [Defendant] McInnes because

they were not the actions of MNI agents and McInnes is barred from ratifying the acts of a WFB

employee or agent.” (Id. ¶ 25.)

        Based on these allegations, Plaintiffs assert one count of common law fraud against all

Defendants. As relevant here, Plaintiffs allege with regard to the MNI Defendants:

        The content and context of the June 29, 2016 R&C signed by McInnes at MNI
        offices in Maine is an intentional misrepresentation of existing fact that affects the
        essence of the transaction which MNI intended Plaintiffs to rely on which was
        false when made by McInnes and MNI and known to be false by McInnes and
        MNI when made. MNI, McInnes, Smith, [and] Groshev, all knew in June 2016
        that there was an authorized intermediate sale of the Note by MNI on or around
        November 4, 2005 and that therefore MNI and McInnes no longer had the power
        to contract for the sale of the Note to USB when the R&C was signed by McInnes
        on June 29, 2016.
(Id. at 10, ¶ 28.d.)

        Plaintiffs allege the intentional misrepresentation of facts by Defendant MNI was not

open to their knowledge until they received documentary responses to subpoenas in February

2020. They further assert MNI attorneys “intentionally and maliciously withheld knowledge

from Plaintiffs of the details of the drafting, negotiating and signing by McInnes of the unlawful

R&C until MNI disclosed these details in their February 14, 2020 response to Plaintiffs’

subpoena.” (Id. ¶ 29.c.) Plaintiffs argue that no party has standing to enforce the Note or

Mortgage, and are seeking compensatory, exemplary, and punitive damages, tripled “as provided

by statute” because Defendants’ fraud was allegedly intentional and malicious. (Doc. 16 at 11-

12.)

                                             Discussion


                                                  4
          Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 5 of 15




I.      Motion to Remand

        Plaintiffs move to remand this case to state court, arguing that Defendants’ removal was

untimely because they “did not file their Notice of Removal within thirty (30) days after service

of process . . . and Defendants did not satisfy the ‘unanimity rule.’” (Doc. 4 at 1.). The MNI

Defendants oppose remand, asserting that because no defendant had been properly served in

accordance with state law when they removed the case, the thirty-day removal period had not yet

begun to run. The MNI Defendants further submit that as a result of Plaintiffs’ failure to serve

defendants, the requirement that all defendants consent to removal, i.e. the unanimity rule, does

not apply.

        Generally, any civil suit initiated in state court over which a district court would have had

original jurisdiction “may be removed by . . . the defendants, to the district court of the United

States for the district . . . embracing the place were such action is pending.” 28 U.S.C. § 1441(a).

Section 1441 permits removal on the basis of either federal question jurisdiction or diversity of

citizenship. Section 1446 provides the procedure for the removal of civil actions and requires

that the notice of removal “be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief . . . or

within 30 days after the service of summons upon the defendant.” 28 U.S.C. § 1446(b)(1). The

removal statute further provides that when a civil action is removed under § 1441(a), “all

defendants who have been properly joined and served must join in or consent to the removal of

the action.” Id. § 1446(b)(2)(A). “[F]ederal courts construe the removal statute narrowly,

resolving any doubts against removability.” Platinum-Montaur Life Sciences, LLC v. Navidea

Biopharmaceuticals, Inc., 943 F.3d 613, 617 (2d Cir. 2019). The party invoking federal

jurisdiction bears the burden to establish the existence of diversity jurisdiction. Id. at 618.




                                                    5
         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 6 of 15




       As recounted above, Plaintiffs initially filed their Complaint in Vermont state court on

February 28, 2020. On April 14, 2020, the MNI Defendants filed a Notice of Removal based on

diversity jurisdiction. Plaintiffs assert that on March 9, 2020 the MNI Defendants “were

properly served with a copy of the Complaint and a Certificate of Service Form via Priority US

Mail,” (Doc. 4 at 2), and that on March 6, 2020 the remaining Defendants were “properly

served,” submitting a copy of a Certificate of Service stating “the foregoing was served by ECF.”

(Doc. 4-3 at 2-3.) Accordingly, Plaintiffs argue the deadline to remove the case was April 8,

2020, rendering the MNI Defendants’ removal untimely.

       A “defendant’s time to remove is triggered by simultaneous service of the summons and

complaint, or receipt of the complaint, ‘through service or otherwise,’ after and apart from

service of the summons, but not by mere receipt of the complaint unattended by any formal

service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).

Plaintiffs have not demonstrated—and neither the state court filings nor this Court’s docket

reflect—service of a summons, i.e. formal service, on any defendant.1 See Vt. R. Civ. P. 4(b)

(“The summons shall . . . state . . . the time and manner within which these rules require the

defendant to respond to the complaint, and shall notify defendant that in case of the defendant’s

failure to do so judgment by default will be rendered against the defendant[.]”); see also Fed. R.

Civ. P. 4(a)(1)(D)-(E) (“A summons must . . . state the time within which the defendant must

appear and defend; [and] notify the defendant that a failure to appear and defend will result in a

default judgment against the defendant[.]”). Unless a named defendant agrees to waive service,

a summons is required to direct an individual or entity to participate in a civil action or forgo



1
 The state court found that, as of April 16, 2020, the state court file contained no proof of
service of the summons and complaint on Defendant DeMarco. (See Doc. 18.)


                                                  6
         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 7 of 15




procedural or substantive rights. See Murphy Bros., 526 U.S. at 351-53 (explaining the

legislative history of § 1446 makes clear Congress did not intend “to dispense with the historic

function of service of process as the official trigger for responsive action by an individual or

entity named defendant”).

       The Supreme Court has explained the possibilities for the commencement of the thirty-

day period for removal as follows:

       First, if the summons and complaint are served together, the 30–day period for
       removal runs at once. Second, if the defendant is served with the summons but
       the complaint is furnished to the defendant sometime after, the period for removal
       runs from the defendant’s receipt of the complaint. Third, if the defendant is
       served with the summons and the complaint is filed in court, but under local rules,
       service of the complaint is not required, the removal period runs from the date the
       complaint is made available through filing. Finally, if the complaint is filed in
       court prior to any service, the removal period runs from the service of the
       summons.

Id. at 354. Each of those potential triggers of the thirty-day removal period requires service of a

summons, which in this case is lacking. Plaintiffs’ argument that the removal period began to

run when defendants received a copy of the Complaint alone fails. See Pietrangelo v. Alvas

Corp., 664 F. Supp. 2d 420, 429 (D. Vt. 2009) (“[Plaintiff’s] contention that the 30-day period

commenced when the defendants received copies of his initial filings . . . is inconsistent with the

Murphy Bros. holding that the clock only commences with ‘formal process.’”). Accordingly,

Defendants’ Notice of Removal was timely filed, and as the remaining defendants have not been

properly served, the unanimity rule does not apply. Plaintiffs’ motion to remand is denied.

II.    Motion to Dismiss

       The MNI Defendants move to dismiss Plaintiffs’ fraud claim under Federal Rule of Civil

Procedure 12(b)(2) for lack of personal jurisdiction over Defendants Groshev, Smith, and

McInnes. They also move to dismiss under Rule 12(b)(5) for insufficient service of process, and




                                                  7
         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 8 of 15




Rule 12(b)(6) for failure to state a claim upon which relief can be granted. Plaintiffs oppose the

motion as “untimely and belated” under Federal Rule of Civil Procedure 81. (Doc. 23 at 4.)

       A.      Timeliness

       Rule 81 concerns the applicability of the federal rules to removed actions. Under

subsection (c)(2), a defendant who did not answer a complaint prior to removal must answer or

otherwise move “within the longest” of:

       (A) 21 days after receiving through service or otherwise—a copy of the initial
           pleading stating the claim for relief;
       (B) 21 days after being served with the summons for an initial pleading on file at
           the time of service; or
       (C) 7 days after the notice of removal is filed.
Fed. R. Civ. P. 81(c)(2)(A)-(C).

       Plaintiffs’ Rule 81 argument fails because, as discussed above, the MNI Defendants were

not properly served with a summons and complaint prior to removal. While Plaintiffs argue that

subsection (A) was “triggered” by the MNI Defendants’ receipt of the Complaint, subsection (B)

explicitly requires “being served with the summons for an initial pleading on file at the time of

service[.]” Fed. R. Civ. P. 81(c)(2)(B). Rule 81 provides that the longest period applies, and the

MNI Defendants time to respond under subsection (B) has not expired. Compare Francis v.

Accubanc Mortgage Corp., No. 19-cv-902, 2020 WL 2086038, at *3 (S.D.N.Y. Apr. 30, 2020)

(“Because 21 days had expired or were just about to expire between service and removal, the

Court focuses on Subsection (C).”) (emphasis added). Accordingly, the motion to dismiss is not

untimely. See Murphy Bros., 526 U.S. at 347 (noting that a defendant is “not obliged to engage

in litigation unless notified of the action, and brought under a court’s authority, by formal

process”).

       B.      Rule 12(b)(2)



                                                 8
         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 9 of 15




       The individual MNI Defendants argue they are each residents of Massachusetts, and

Plaintiffs fail to allege they “did anything within the state of Vermont that would provide the

courts of the state of Vermont with personal jurisdiction over them.” (Doc. 7 at 22.) To survive

a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2), a plaintiff has the

burden of making a prima facie case showing that personal jurisdiction over the defendant exists.

Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012). In assessing

personal jurisdiction on a Rule 12(b)(2) motion, the court is not required to “draw argumentative

inferences in the plaintiff's favor,” Robinson v. Overseas Military Sales Corp.,

21 F.3d 502, 507 (2d Cir. 1994) (internal quotation marks and citation omitted), nor must it

“accept as true a legal conclusion couched as a factual allegation.” Jazini v. Nissan Motor Co.,

Ltd., 148 F.3d 181, 185 (2d Cir. 1998) (internal quotation mark omitted).

       “A court cannot exercise personal jurisdiction over a defendant unless doing so comports

with constitutional due process principles.” Licci, 673 F.3d at 60. Most relevant here is

“whether the [individual] defendant[s] ha[ve] sufficient contacts with the forum state to justify

the court’s exercise of personal jurisdiction.” Chloe v. Queen Bee of Beverly Hills, LLC,

616 F.3d 158, 164 (2d Cir. 2010). For purposes of this inquiry, a distinction is made between

“specific” jurisdiction and “general” jurisdiction. “The inquiry whether a forum State may assert

specific jurisdiction over a nonresident defendant focuses on the relationship among the

defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277, 283-84 (2014) (internal

quotation marks and citations omitted). “For a State to exercise jurisdiction consistent with due

process, that relationship must arise out of contacts that the defendant himself creates with the

forum, and must be analyzed with regard to the defendant's contacts with the forum itself, not

with persons residing there.” Id. (internal quotations and citations omitted).




                                                 9
        Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 10 of 15




       Defendants Groshev, Smith, and McInnes argue that they have created no contacts with

Vermont. Indeed, Plaintiffs’ sole jurisdictional allegation is that they themselves reside in

Vermont (Doc.16 at 1, ¶ 1.) The individual MNI Defendants all reside outside of Vermont. The

gravamen of the fraud claim against the MNI Defendants is that “the June 29, 2016 R&C signed

by [Defendant] McInnes at MNI offices in Maine is an intentional misrepresentation of existing

fact.” (Id. at 10, ¶ 28.d.) The individual Defendants contend that the only link between them

and the state of Vermont is that Plaintiffs reside in Vermont and allegedly suffered injury in

Vermont. These two facts alone are insufficient to establish the individual Defendants’

minimum contacts with Vermont. See Walden, 571 U.S. at 285 (“[T]he plaintiff cannot be the

only link between the defendant and the forum state. Rather, it is the defendant’s conduct that

must form the necessary connection with the forum State that is the basis for its jurisdiction over

him.”). Accordingly, Plaintiffs’ claim against defendants Groshev, Smith, and McInnes is

dismissed for lack of personal jurisdiction under Rule 12(b)(2).

       C.      Rule 12(b)(5)

       The MNI Defendants further argue that because Plaintiffs did not properly effect service

under either federal or state law, the action must be dismissed without prejudice under Rule

12(b)(5) for insufficient service of process. “[W]hen a defendant moves to dismiss under Rule

12(b)(5), the plaintiff bears the burden of proving adequate service.” Dickerson v. Napolitano,

604 F.3d 732, 752 (2d Cir. 2010) (internal quotation marks omitted). Plaintiffs have not

attempted to demonstrate adequate service of formal process, instead relying on their

interpretation of the phrase “through service or otherwise” and their position that the MNI

Defendants had “otherwise” received a copy of the Complaint on March 9, 2020.




                                                10
        Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 11 of 15




       “In considering a Rule 12(b)(5) motion to dismiss for insufficient service of process, a

court must look[] to matters outside the complaint to determine whether it has jurisdiction.”

Cassano v. Altshuler, 186 F. Supp. 3d 318, 320 (S.D.N.Y. 2016). Plaintiffs filed the original

state court action in Vermont Superior Court for Windsor County on February 28, 2020. (Doc.

16.) Plaintiffs assert the MNI Defendants “received the complaint through service or otherwise

on March 9, 2020 by delivery via United States Priority Mail to the registered agents for MNI,”

(Doc. 23 at 1), and attach a certificate of service and tracking history. (See Doc. 23-2, 23-4.)

Plaintiffs did not send either a summons or waiver of service of summons form.

       When, prior to removal from state court, “one or more of the defendants has not been

served with process,” as the Court has determined is the case here, “such process or service may

be completed or new process issued in the same manner as in cases originally filed” in federal

district court. 28 U.S.C. § 1448. The Federal Rules of Civil Procedure require service to be

made in accordance with state law where the district court is located,2 or with the federal

requirements. Fed. R. Civ. P. 4(e). Under both state and federal law, proper service is

accomplished when the plaintiff causes the summons and a copy of the complaint to be served on

the defendant “within 90 days after the complaint is filed.” Fed. R. Civ. P. 4(c)(1), 4(m); see

also Vt. R. Civ. P. 4(d). The defendant, however, “has a duty to avoid unnecessary expenses of

serving the summons,” and accordingly the plaintiff “may notify [the] defendant that an action

has been commenced and request that the defendant waive service of a summons.” Fed. R. Civ.

P. 4(d)(1); see also Vt. R. Civ. P. 4(l)(2). The notice and waiver request must be in writing

addressed to the defendant or an authorized agent; include a copy of the complaint, two copies of



2
 The Vermont Rules of Civil Procedure for service of process largely mirror the Federal Rules.
See Vt. R. Civ. P. 4.


                                                 11
         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 12 of 15




the waiver form, and a prepaid means for returning the form; inform the defendant of the

consequences of waiving and not waiving service; allow at least 30 days for the defendant to

return the waiver; and be sent by reliable means such as via first-class mail. Fed. R. Civ. P.

4(d)(1)(A)–(G); see also Vt. R. Civ. P. 4(l)(3). If the defendant fails to execute the waiver

“without good cause,” the court must order the defendant to pay “the expenses later incurred in

making service” and “the reasonable expenses, including attorney's fees, of any motion required

to collect those service expenses.” Fed. R. Civ. P. 4(d)(2); see also Vt. R. Civ. P. 4(l)(6).

       Federal Rule of Civil Procedure 4(m) states that “[i]f a defendant is not served within 90

days after the complaint is filed, the court–on motion or on its own after notice to the plaintiff–

must dismiss the action without prejudice against that defendant or order that service be made

within a specified time.” Rule 4(l)(1) requires proof of service be made to the Court.

       In this case, the Court has determined Plaintiffs did not effect proper service, including a

summons, on any of the MNI Defendants prior to removal of the action. Following removal,

although Plaintiffs had the benefit of an additional 90 days within which to request a summons

and complete service on Defendants, Plaintiffs failed to accomplish service. Because Plaintiffs

failed to properly serve any MNI Defendants with service of process, including a summons,

service was insufficient. Accordingly, the MNI Defendants’ motion to dismiss under Rule

12(b)(5) is granted and Plaintiffs’ claim is dismissed without prejudice.

       Under Rule 4(m), the Court is empowered to extend “for an appropriate period” the 90-

day period “if the plaintiff shows good cause for the failure” to properly serve process on a

defendant. Fed. R. Civ. P. 4(m). Here, Plaintiffs have relied on their interpretation of the word

“otherwise” to continue to insist that receipt of the Complaint constituted sufficient service of

process. This was error, and self-represented plaintiffs are not excused from complying with




                                                 12
        Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 13 of 15




procedural rules. See McNeil v. United States, 508 U.S. 106, 113 (1993) (“We have never

suggested that procedural rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel.”); Caidor v. Onondaga Cnty., 517 F.3d 601,

605 (2d Cir. 2008) (holding that self-represented litigants must comply with procedural rules).

As Plaintiffs have neither sought an extension of time nor demonstrated good cause for such an

extension, the Court declines to extend the period for service of process.3 See Zapata v. City of

New York, 502 F.3d 192, 196 (2d Cir. 2007) (noting the determinations of whether good cause is

present and what if any extension may be appropriate are made in the district court’s discretion).

       D.      Rule 12(b)(6)

       Because the case is being dismissed without prejudice, the MNI Defendants’ motion to

dismiss under Rule 12(b)(6) is moot.

III.   Motion for Sanctions

       On August 3, 2020, the MNI Defendants moved for sanctions against Plaintiffs for filing

the Complaint, moving to remand, seeking default as to the MNI Defendants, and opposing the

MNI Defendants’ motion to dismiss based on “objectively unreasonable and legally untenable

positions.” (Doc. 30.) Plaintiffs oppose the motion. (Doc. 31.)

       Federal Rule of Civil Procedure 11 requires the “attorney or unrepresented party” filing

litigation documents to certify that the documents:

               (1) [are] not being presented for any improper purpose, such as to harass,
       cause unnecessary delay, or needlessly increase the cost of litigation;
               (2) the claims defenses, and other legal contentions are warranted by
       exiting law or by a nonfrivolous argument for extending, modifying, or reversing
       existing law or for establishing new law; [and]



3
 The Court also notes that, as explained above, it has considered Plaintiffs’ new allegations
underlying their sole claim of fraud against MNI in the context of Dernier v. U.S. Bank National
Association, 2:16-cv-230 (D. Vt. Aug. 22, 2016).

                                                 13
        Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 14 of 15




               (3) the factual contentions have evidentiary support or, if specifically so
       identified, will likely have evidentiary support after a reasonable opportunity for
       further investigation or discovery.

Fed. R. Civ. P. 11(b)(1)-(3). Under Rule 11(c), a motion for sanctions must be served but may

not be filed “if the challenged paper, claim, defense, contention, or denial is withdrawn or

appropriately corrected within 21 days after service.” Id. 11(c)(2). If, on motion and after notice

and a reasonable opportunity to be heard, the court determines that Rule 11(b) has been violated,

“the court may impose an appropriate sanction,” such as “an order directing payment to the

movant of part or all of the reasonable attorney’s fees and other expenses directly resulting from

the violation.” Id. 11(c)(1), (4). A district court’s determination of sanctions under Rule 11 is

reviewed for abuse of discretion. Kim v. Kimm, 884 F.3d 98, 106 (2d Cir. 2018).

       “[T]he standard for triggering sanctions under Rule 11 is objective unreasonableness.”

Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 178

(2d Cir. 2012) (internal quotation marks omitted). With respect to legal contentions, the

“operative question is whether the argument is frivolous, i.e., the legal position has no chance of

success, and there is no reasonable argument to extend, modify or reverse the law as it stands.”

Fishoff v. Coty Inc., 634 F.3d 647, 654 (2d Cir. 2011) (internal quotation marks omitted). The

imposition of Rule 11 sanctions “should be reserved for extreme cases, and ‘all doubts should be

resolved in favor of the signing’” party. Sorenson v. Wolfson, 170 F. Supp. 3d 622, 626

(S.D.N.Y. 2016) (quoting K.M.B. Warehouse Distribs., Inc. v. Walker Mtg. Co., 61 F.3d 123,

131 (2d Cir. 1995)). Rule 11 applies to self-represented litigants. Maduakolam v. Columbia

Univ., 866 F.2d 53, 56 (2d Cir. 1989).

       Under its inherent powers, a district court has the authority to award attorney’s fees to the

prevailing party when the losing party “has acted in bad faith, vexatiously, wantonly, or for




                                                14
         Case 2:20-cv-00056-wks Document 34 Filed 03/23/21 Page 15 of 15




oppressive reasons.” F.D. Rich Co. v. United States ex rel. Indus. Lumber Co., 417 U.S. 116,

129 (1974); see also Oliveri v. Thompson, 803 F.2d 1265, 1272 (2d Cir. 1986).

       The MNI Defendants assert that sanctions against Plaintiffs are necessary because

“Plaintiffs attempted to make an end run around this Court” by filing a new action in state court

after this Court dismissed their fraud claims. (Doc. 30 at 9.) They further assert that Plaintiffs’

arguments regarding service of process are objectively unreasonable and unsupported.

Defendants seek “an appropriate sanction against Plaintiffs for violating Rule 11.” (Id. at 18.)

       Although Plaintiff has filed multiple actions concerning the MNI Defendants’

involvement in the foreclosure of their Vermont property, this case is dismissed at an early stage

under Federal Rule of Civil Procedure 12(b)(2) and (5) for lack of personal jurisdiction and

insufficient service of process. Accordingly, the Court did not reach the merits of Plaintiff’s

claim in this case. See Carter v. HealthPort Technologies, LLC, 822 F.3d 47, 54-55

(2d Cir. 2016) (noting that where a court lacks jurisdiction, it “lacks the power to adjudicate the

merits of the case”). Because “Courts should be cautious in granting Rule 11 sanctions,”

Sorenson, 170 F. Supp. 3d at 626, the MNI Defendants’ Rule 11 motion is DENIED.

                                            Conclusion

       For the reasons discussed above, Plaintiffs’ motion to remand (Doc. 4) is DENIED, the

MNI Defendants’ motion to dismiss (Doc. 7) is GRANTED in part and DENIED in part as moot,

and the MNI Defendants’ motion for sanctions (Doc. 30) is DENIED.

       SO ORDERED.

       Dated at Burlington, in the District of Vermont, this 23rd day of March 2021.

                                                      /s/ William K. Sessions III
                                                      William K. Sessions III
                                                      District Court Judge




                                                 15
